***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
JOE BALTAS v. COMMISSIONER OF CORRECTION
                 (AC 43836)
                    Prescott, Cradle and DiPentima, Js.

                                   Syllabus

The petitioner, who had been sentenced to ninety-five years of incarceration,
   sought a writ of habeas corpus, claiming that his constitutional rights
   were violated when he was placed in administrative segregation. Pursu-
   ant to the applicable rule of practice (§ 23-29 (4)), the habeas court
   rendered judgment dismissing the petitioner’s appeal as moot because
   the petitioner was no longer in administrative segregation. Thereafter,
   the court denied the petition for certification to appeal, and the petitioner
   appealed to this court. Held that because the petitioner failed to address
   the threshold question of whether the habeas court abused its discretion
   in denying his petition for certification to appeal, he was not entitled to
   appellate review and this court declined to review his claims on appeal.
           Argued February 16—officially released April 6, 2021

                             Procedural History

  Petition for a writ of habeas corpus, brought to the
Superior Court in the judicial district of Tolland, where
the court, Chaplin, J., denied the respondent’s motion
to dismiss; thereafter, the case was tried to the court;
judgment dismissing the petition; subsequently, the
court denied the petition for certification to appeal, and
the petitioner appealed to this court. Appeal dismissed.
   Joe Baltas, self-represented, the appellant (petitioner).
  Zenobia G. Graham-Days, assistant attorney general,
with whom, on the brief, were William Tong, attorney
general, and Clare E. Kindall, solicitor general, for the
appellee (respondent).
                          Opinion

   DiPENTIMA, J. Following the denial of his petition
for certification to appeal, the self-represented peti-
tioner, Joe Baltas, appeals from the judgment of the
habeas court dismissing as moot his petition for a writ
of habeas corpus. Because the petitioner failed to brief
the threshold issue of whether the habeas court abused
its discretion in denying his petition for certification to
appeal, we dismiss the petitioner’s appeal.
   The following facts and procedural history are rele-
vant to our disposition of this appeal. The petitioner
is a state prisoner currently serving a total effective
sentence of ninety-five years of incarceration. On
December 21, 2016, Warden Henry Falcone of the Gar-
ner Correctional Institution in Newtown initiated a
request for a hearing regarding the placement of the
petitioner in administrative segregation ‘‘for safety and
security concerns based on his extremely violent behav-
ior and gang influence.’’ On December 27, 2016, the
petitioner received notice that a hearing would take
place on December 30, 2016, ‘‘to determine whether
[his] presence in general population present[ed] a threat
to the safety and security of the institutional community
due to repetitive disciplinary infractions and/or involve-
ment in a serious incident.’’ At the hearing, both the
petitioner and another inmate, Stephen Curtis, provided
written statements. On January 13, 2017, the petitioner
received notice that Falcone’s request had been
approved, and the petitioner was placed in administra-
tive segregation. On that same date, the petitioner filed
an appeal with the Department of Correction, claiming
that his placement in administrative segregation was
‘‘unwarranted [and] improper.’’ On January 30, 2017,
the petitioner’s appeal was denied.
   On April 13, 2017, the petitioner filed a petition for
a writ of habeas corpus, alleging that his constitutional
rights were violated when he was placed in administra-
tive segregation. The sole relief sought by the petitioner
was his release from administrative segregation. On
September 5, 2019, pursuant to a state agreement, cus-
tody of the petitioner was transferred to the Common-
wealth of Massachusetts to continue his incarceration.
On the same date, the respondent, the Commissioner
of Correction, filed a motion to dismiss the habeas
petition as moot because the petitioner was no longer
in administrative segregation.
   On September 11, 2019, the day that the habeas trial
was scheduled to commence, the habeas court heard
argument on the respondent’s motion to dismiss and
initially denied the motion.1 The trial proceeded and,
after its conclusion, the respondent filed a posttrial brief
renewing his argument that there was no actual case
or controversy because the petitioner was no longer in
administrative segregation. On November 22, 2019, the
court issued a memorandum of decision. The court
noted that ‘‘the petitioner [was] no longer being held
in Connecticut,’’ and concluded that ‘‘there is no actual
case or controversy at issue because the petitioner is
no longer in administrative segregation.’’ For these rea-
sons, the court dismissed the petition as moot pursuant
to Practice Book § 23-29 (4). On December 12, 2019, the
petitioner filed a petition for certification to appeal,
which was denied by the habeas court. This appeal fol-
lowed.
   The petitioner claims on appeal that (1) ‘‘the [habeas]
court erred in dismissing [his] petition as moot,’’ (2)
‘‘the [habeas] court based its ruling on errors of fact,’’
(3) ‘‘the petitioner was entitled to [a] ruling on the
merits of his petition,’’ and (4) the habeas court denied
the petitioner due process. The petitioner, however, has
failed to brief the threshold issue of whether the habeas
court abused its discretion in denying his petition for
certification to appeal. Because a petitioner who has
failed to brief that issue is not entitled to further appel-
late review; see Goguen v. Commissioner of Correction,
195 Conn. App. 502, 505, 225 A.3d 977, cert. granted,
335 Conn. 925, 234 A.3d 980 (2020); we decline to review
his claims on the merits.
   ‘‘Faced with a habeas court’s denial of a petition for
certification to appeal, a petitioner can obtain appellate
review of the dismissal of his petition for habeas corpus
only by satisfying the two-pronged test enunciated by
our Supreme Court in Simms v. Warden, 229 Conn.
178, 640 A.2d 601 (1994), and adopted in Simms v.
Warden, 230 Conn. 608, 612, 646 A.2d 126 (1994). First,
he must demonstrate that the denial of his petition for
certification constituted an abuse of discretion. . . .
Second, if the petitioner can show an abuse of discre-
tion, he must then prove that the decision of the habeas
court should be reversed on its merits. . . .
   ‘‘To prove an abuse of discretion, the petitioner must
demonstrate that the [resolution of the underlying claim
involves issues that] are debatable among jurists of
reason; that a court could resolve the issues [in a differ-
ent manner]; or that the questions are adequate to
deserve encouragement to proceed further. . . . If this
burden is not satisfied, then the claim that the judgment
of the habeas court should be reversed does not qualify
for consideration by this court.’’ (Internal quotation
marks omitted.) Goguen v. Commissioner of Correc-
tion, supra, 195 Conn. App. 504.
   The petitioner’s appellate brief does not address the
threshold question of whether the habeas court abused
its discretion in denying his petition for certification to
appeal. By failing to demonstrate that the denial of his
petition for certification to appeal constituted an abuse
of discretion, the petitioner has failed to satisfy the first
prong of Simms. See Simms v. Warden, supra, 230
Conn. 612. Accordingly, we decline to review his claims
on appeal.2
      The appeal is dismissed.
      In this opinion the other judges concurred.
  1
     In denying the respondent’s motion to dismiss, the court stated that,
although ‘‘[the petitioner is in Massachusetts’ custody . . . there’s been no
pleading indicating that the [administrative] segregation as argued has ended.
The court is stuck without enough information to make the determination
that that . . . would not affect his placement in Massachusetts based on
the pleadings of the record.’’
   2
     We note that our Supreme Court has granted certification to review this
court’s decision in Goguen, specifically, to determine whether this court
‘‘properly dismiss[ed] the self represented petitioner’s appeal because he
failed to brief whether the habeas court had abused its discretion in denying
his petition for certification to appeal . . . .’’ Goguen v. Commissioner of
Correction, 335 Conn. 925, 234 A.3d 980 (2020). In light of that, we briefly
address the merits of the dismissal by the habeas court. In short, it is
apparent from the record that the habeas court properly dismissed the
underlying petition as moot.
   ‘‘Mootness . . . implicates subject matter jurisdiction, which imposes a
duty on the [trial] court to dismiss a case if the court can no longer grant
practical relief to the parties. . . . Mootness presents a circumstance
wherein the issue before the court has been resolved or had lost its signifi-
cance because of a change in the condition of affairs between the parties.
. . . A case becomes moot when due to intervening circumstances a contro-
versy between the parties no longer exists.’’ (Internal quotation marks omit-
ted.) Paulino v. Commissioner of Correction, 155 Conn. App. 154, 160, 109
A.3d 516, cert. denied, 317 Conn. 912, 116 A.3d 310 (2015).
   The habeas court concluded that it could not grant the sole practical
relief that the petitioner sought—removal from administrative segregation—
because the petitioner, by his own admission, was no longer in administrative
segregation at the time the habeas court rendered judgment. We agree that
the habeas court properly determined that, at the time it rendered judgment,
the case was moot. Moreover, we disagree with the petitioner’s assertion
on appeal that this case falls into one of the recognized exceptions to
the mootness doctrine. Accordingly, even if the petitioner had briefed the
threshold question of whether the habeas court had abused its discretion
by denying certification to appeal, we would still conclude that the habeas
court did not abuse its discretion in denying certification because it is not
debatable among jurists of reason that the habeas court properly dismissed
the habeas petition as moot.